Citation Nr: 1135107	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 1, 2009 and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which assigned the Veteran a 30 percent evaluation for his PTSD.  During the pendency of the appeal, in a December 2009 rating decision, the RO assigned an increased evaluation of 50 percent effective December 1, 2009 for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in Philadelphia, Pennsylvania in May 2010.  This transcript has been associated with the file.

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records, affording him a new VA examination, and providing him with a release for private treatment records.  The Veteran's most recent treatment records from the Wilmington VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in December 2010 for his PTSD claim.  Also, in an October 2010 letter the Veteran received a release to fill out so the VA could obtain his private treatment records.  A July 2011 response from the Veteran indicated that he was going to submit additional records within 30 days; however no additional records were submitted.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	Prior to December 1, 2009 the Veteran's PTSD was manifested by: sleep disturbances, periods of anxiety and depression, hypervigilance, and an exaggerated startle response.

2.	As of December 1, 2009 the Veteran's PTSD is manifested by: obsessional rituals, sleep disturbances, depression, anxiety, irritability, occasional spatial disorientation, social and occupational impairment, and suicidal ideation.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 30 percent for PTSD prior to December 1, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.	The criteria for an evaluation of 70 percent, but no higher, for PTSD have been met as of December 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in September 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, prior to the initial rating decision in this matter, a September 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2007, December 2009, and December 2010 for his PTSD claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to December 1, 2009

The Veteran was assigned an initial 30 percent evaluation from August 31, 2007 to November 30, 2009.  He argues that he should have had a higher evaluation throughout this period.

The Veteran was afforded a VA examination in October 2007 where he reported that he had feelings of depression.  The Veteran also reported that he suffered from sleep impairment and that he would not sleep for days and would then crash.  He also reported that he had nightmares, with one specific recurring nightmare from Vietnam.  

The Veteran reported that he checked the doors and windows regularly and would not let his guard down.  He also indicated that he would become startled by thunder and hid in the cellar during lightning storms.  With regard to employment, the Veteran reported that he stopped working after 18 years at a plastic bottle company and that his wife was the main support of the family.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 50 percent evaluation or higher.  

The examiner noted the Veteran did not suffer from impaired judgment or thinking.  He also reported the Veteran's memory was fair for recent and remote events.  With regard to impaired impulse control, the Veteran reported that years ago he had been charged with assault and battery, but ultimately the charges were dropped.  The Veteran also reported that in the past he was irritable and short-tempered, but now he does not argue easily and tends to back away.  

The examiner did not report the Veteran had any problems with activities of daily living or with personal hygiene.  While it was noted the Veteran previously suffered from anxiety, the examiner also did not report the Veteran currently suffered from anxiety or panic attacks.  The examiner found the Veteran did not suffer from delusions or hallucinations and was not in any danger of hurting other people.

The Board does note the Veteran referenced some suicidal ideations at the October 2007 VA examination.  The Veteran reported that he thought about suicide on occasion, but that he had children and a wife and did not ultimately have a plan.  While suicidal ideations could warrant a higher evaluation, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

Also of record is the Veteran's Global Assessment of Functioning (GAF) score.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

At the October 2007 VA examination the Veteran was assigned a GAF score of 55.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Given the Veteran's symptoms of sleep disturbances, periods of depression and anxiety, and hypervigilance, the VA examiner found the Veteran had moderate symptoms of PTSD.  As such, in viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating prior to December 1, 2009.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms, such as some social impairment, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of December 1, 2009

The Veteran was afforded VA examinations in December 2009 and December 2010 to determine the severity of his PTSD.  As discussed below, the Board has determined as of December 1, 2009 a 70 percent evaluation, but no higher, is appropriate for the Veteran's PTSD.

At the December 2009 VA examination the Veteran reported that he was still suffering from sleep impairment, anxiety, and depression.  At the December 2010 VA examination the Veteran reported that he was suffering from panic attacks which occurred approximately once every 3 weeks.  The Board also notes that at the December 2009 VA examination the Veteran complained of dissociative-like flashbacks which occurred almost every day.  

At the December 2009 VA examination the Veteran reported that he was quick to anger and had recently tried to start a fight when he was pulled over for a traffic violation.  However, he further reported that he had not assaulted anyone for 20 years.  Impaired impulse control could warrant an increased rating where there is unprovoked irritability with periods of violence.  The Board will take this into account when determining an overall evaluation.

With regard to social and occupational functioning, the Board notes that the December 2009 and December 2010 examiners reported impairment in these areas.  The Veteran stated that he was not close with his children and wished he had a closer relationship with them.  See also April 2010 statement from Dr. H. noting impairment in social and occupational functioning.  The Veteran reported that he was not much of a parent and he was emotionally distant.  He also indicated that within his family he was emotionally absent and lived mostly by himself.  The Veteran also reported at both examinations that in previous jobs he had some problems with supervisors and it was better overall if he did not work.  At the December 2010 VA examination the Veteran stated that he did have friends he went fishing with, but he did not maintain any other relationships.  Ultimately the examiner found that the Veteran did not have many friends and had a limited social support system.

In the December 2009 VA examination the Veteran did report that he had some suicidal ideations.  However, although the Veteran reported that he had thoughts of suicide, he further reported that he had no plan or intent to commit suicide.  Likewise, although the Veteran reported he had thoughts of hurting others when they made him angry, he had no specific target, plan, or intent.  

As has been previously noted, the Veteran checks and rechecks his windows and doors to make sure they are locked.  The December 2010 examiner classified this as an obsession and safety related compulsion.

At his May 2010 DRO hearing the Veteran testified that he saw a private physician every couple weeks for his PTSD.  He testified that they discussed his time in Vietnam and how he can control his current PTSD symptoms.  The Veteran also testified that he had anxiety that lasted a few hours before he could focus.  He also testified that during lightning storms he gathered his dogs and hid in the cellar.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation.

Neither examiner found the Veteran suffered from delusions or hallucinations or grossly inappropriate behavior.  There was also no evidence that the Veteran was unable to perform activities of daily living.  While the Veteran reported some dissociative like flashbacks, there is no evidence that he suffered from disorientation to time or place.  

Also, neither examiner noted that the Veteran suffered from memory loss for the names of his close relatives or his occupation, which could warrant a higher evaluation.  Finally the competent evidence of record does not indicate the Veteran suffers from gross impairment in thought process or communication.

Thus, the Board concludes that the Veteran's overall disability picture most closely approximates that contemplated by a 70 percent evaluation.

As discussed above, the Board also takes the Veteran's GAF score into account.  However, this is not the sole basis for an increased disability rating.  At both the December 2009 and December 2010 VA examinations, the Veteran was assigned a GAF score of 49.  The April 2010 statement by the Veteran's counselor assigned him a GAF score of 40-42.  GAF scores ranging between 41 and 50 indicate some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The December 2009 VA examiner determined the Veteran was suffering from chronic moderate to severe PTSD.  The December 2010 VA examiner classified the Veteran as having moderate to severe symptoms of PTSD since his military trauma.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD warrants a higher evaluation.  However, as noted above, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his PTSD.  See Moray, supra; see also Espiritu, supra.

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating as of December 1, 2009.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  To the contrary, at the December 2010 VA examination the Veteran reported he had not been hospitalized for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD.  The Board acknowledges the April 2010 statement by Dr. H. that the Veteran was unemployable due to his PTSD.  However, at the December 2009 VA examination the Veteran reported he retired 25 years earlier from the plastic bottle factory when it closed down.  Furthermore, at the December 2010 VA examination the examiner found while the Veteran would be prevented from working with others, he could maintain a solitary job.

Also, at the December 2009 VA examination the Veteran reported he lost approximately 3 days a month of work due to his PTSD sleep disturbances.  However, at the October 2007 VA examination the Veteran reported that while he -had some verbal altercations with co-workers, he never missed any work due to emotional problems.  There is no further reference to missing work due to any PTSD symptoms.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board observes that in his April 2010 statement Dr. H. indicated that he had been treating the Veteran since October 2007.  Dr. H.'s rationale for the Veteran's unemployability was that he showed impairment in social and occupational domains and he continued to experience symptoms with increased severity.  However, Dr. H. does not discuss what symptoms the Veteran currently suffers from and why they make him unemployable.  In contrast, the December 2010 VA examiner determined the Veteran could not work with others due to his poor conflict resolution, problem-solving skills, and anger, however he could work in a solitary job.  As such the Board assigns more weight to the December 2010 examination report.

The Veteran has indicated that his PTSD causes depression, anxiety, sleep impairment, hypervigilance, and suicidal ideation.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation for PTSD in excess of 30 percent prior to December 1, 2009 is denied.

Entitlement to an evaluation of 70 percent, but no higher, for PTSD as of December 1, 2009 is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


